Citation Nr: 0819547	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  04-42 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, both upper extremities.

2.  Entitlement to service connection for peripheral 
neuropathy, both lower extremities.

3.  Entitlement to service connection for a mental condition.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1976 to September 
1978.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In April 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  Peripheral neuropathy of the upper extremities was not 
shown during service or within a year of separation from 
service and is not otherwise related to service.

2.  Peripheral neuropathy of the lower extremities was not 
shown during service or within a year of separation from 
service and is not otherwise related to service.

3.  A mental condition is not shown during service or within 
a year of separation from service and is not otherwise 
related to service.





CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper extremities was not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

2.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).  

3.  A mental condition was not incurred in or aggravated by 
service and may not be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

A January 2004 letter informed the veteran of the evidence 
necessary to substantiate her service connection claims.  
This letter advised the veteran that VA would assist in the 
development of her claim and explained what evidence VA was 
responsible for obtaining as well as what evidence VA would 
assist her in obtaining.  The veteran was advised to submit 
any records in her possession that were relevant to these 
claims.  This notice was provided prior to the rating 
decision on appeal, in compliance with the timing 
requirements outlined in Pelegrini.  

A May 2006 letter informed the veteran of how effective dates 
and disability ratings are determined.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of her claims.  The record in 
this case includes the service medical records and relevant 
post-service medical records identified by the veteran.  The 
veteran has not alleged that any relevant evidence remains 
outstanding.   

It is noted that the RO did not provide a VA examination for 
this service connection claim and per recent precedent, such 
a medical examination is not required in order to make a 
final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), states, that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  In this case, a VA examination 
is not required.  There is no evidence that indicates that 
the claimed disabilities are associated with service, and the 
record on appeal contains sufficient evidence to decide the 
claim.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.

II.  Analysis of Claims

A.  Laws and Regulations - Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1131 (West 2002).  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Service connection may be presumed for certain diseases, 
including psychoses and organic diseases of the nervous 
system, if it is shown that the veteran served continuously 
for 90 days or more during a period of war or during 
peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113 
(West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2007).

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. 
§ 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Peripheral neuropathy of the upper extremities

The veteran seeks service connection for peripheral 
neuropathy of the upper extremities.   At her hearing, the 
veteran testified that she had numbness in her left arm and 
hand during service  in 1977 and visited a neurologist for 
evaluation.  

The veteran had active duty service from April 1976 to 
September 1978.  The entrance examination noted normal 
clinical evaluation of the upper extremities.  Other than 
treatment for finger sprains during service, the service 
medical records are negative for complaints or findings 
related to the upper extremities.  

Service medical records show that the veteran was referred 
for neurological evaluation in July 1978 after reporting 
bilateral temporal headaches and decreased hearing.  That 
neurological evaluation did not note any complaints of 
numbness in the arms and hands.  The examination report noted 
that examination of the motor system showed good muscle tone 
and muscle strength with no abnormal movements.  Coordination 
and sensory examinations were within normal limits. 

The September 1978 separation examination noted normal 
clinical evaluation of the upper extremities.  

A post-service diagnosis of neuropathy of the upper 
extremities is first shown in 2001.   VA medical records 
dated in June 2001 reflect that the veteran complained of 
numbness and tingling in her palms.  Assessment was diabetic 
neuropathy.  There are no medical opinions in evidence 
linking current neuropathy to service.  

Based on the foregoing, the Board finds that service 
connection for peripheral neuropathy of the upper extremities 
is not warranted.  The evidence does not show that peripheral 
neuropathy manifested during service or within a presumptive 
period after service, and the record does not contain any 
medical opinions relating the veteran's current peripheral 
neuropathy to service.  Accordingly the claim must be denied.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt.  

B.  Peripheral neuropathy of the lower extremities

Service medical records show that the veteran's lower 
extremities were clinically evaluated as normal at entrance.  
Service medical records are negative for any complaints or 
findings regarding the lower extremities.  The separation 
examination noted that the lower extremities were clinically 
normal.     

A post-service diagnosis of peripheral neuropathy of the 
lower extremities is first shown in VA medical records dated 
in 2001.  The record does not contain any medical opinions 
linking peripheral neuropathy of the lower extremities to 
service.

The Board finds that service connection for peripheral 
neuropathy of the lower extremities is not warranted.  The 
evidence does not show that peripheral neuropathy manifested 
during service or within a presumptive period after service, 
and the record does not contain any medical opinions relating 
the veteran's current peripheral neuropathy to service.  The 
evidence is not in relative equipoise; therefore, the veteran 
may not be afforded the benefit of the doubt.  

C.  Mental condition

The veteran states that she had depression during service.  
The veteran testified that she received counseling for 
depression during service.    

Service medical records show that normal psychiatric status 
was noted at enlistment.  During service, service medical 
records do not show complaints of mental problems, and no 
diagnoses of a mental condition were noted.  The report of 
the separation examination noted normal psychiatric findings.  
A report of medical history completed in conjunction with the 
separation examination reflects that the veteran denied a 
history of "depression or excessive worry" or "nervous 
trouble."  

The record does not contain any evidence of treatment for a 
mental condition within the initial post-service year.  While 
the record shows a current diagnosis of depression, there are 
no medical opinions in evidence relating a mental condition 
to service.  Post-service medical records reflect diagnoses 
of and treatment for depression.  The veteran's testimony and 
statements provide the only evidence linking a mental 
condition to service.  However, because the veteran is not a 
medical professional, the veteran's testimony cannot serve to 
provide a nexus to service.  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based on the foregoing, the Board concludes that there is a 
preponderance of the evidence against the veteran's claim for 
service connection for a mental condition.  A mental 
condition was not shown during service or for many years 
after service, and the record does not contain any medical 
opinions linking a current mental condition to service.  In 
reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
because there is not an approximate balance of positive and 
negative evidence of record, reasonable doubt may not be 
resolved in the veteran's favor.  Rather, as there is a 
preponderance of the evidence against the claim, it must be 
denied.

ORDER

Service connection for peripheral neuropathy, both upper 
extremities, is denied.

Service connection for peripheral neuropathy, both lower 
extremities, is denied.

Service connection for a mental condition is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


